871 F.2d 1096
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Percy J. TUCKER, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 88-3445.
United States Court of Appeals, Federal Circuit.
March 9, 1989.

Before MARKEY, Chief Judge, BALDWIN, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.

DECISION

1
Tucker appeals from a dismissal for lack of jurisdiction by the Merit Systems Protection Board (board), docket number PH07528810149.  We affirm.

OPINION

2
The board correctly held that it lacked jurisdiction because Tucker voluntarily waived board review of his removal in the "Last Chance" settlement agreement.  Tucker has failed to show error in the board's findings that:  (1) he was mentally competent when he entered into the settlement agreement;  (2) the terms of the settlement agreement are fair, including the waiver of appeal from removal for failure to fulfill the obligations under the settlement agreement;  and (3) he failed to comply with the terms of the settlement agreement.   See McCall v. United States Postal Service, 839 F.2d 664, 667 (Fed.Cir.1988).